UNITED STATES COURT OF APPEALS
            FOR THE FIFTH CIRCUIT

           _____________________

                No. 98-50854
              Summary Calendar
           _____________________

              JOVITA CASAREZ,

                                    Plaintiff-Appellant,

    OSCAR GONZALEZ, JR.; FRANK CORONADO,

                                Intervenors-Appellants,

                   versus

VAL VERDE COUNTY, a political subdivision of
  the State of Texas; MARIA ELENA CARDENAS,
      County Clerk of Val Verde County,

                                   Defendants-Appellees,

     D’WAYNE JERNIGAN; MURRY M. KACHEL;
               STATE OF TEXAS,

                                   Intervenors-Appellees.
           _____________________

                No. 98-51183
              Summary Calendar
           _____________________

              JOVITA CASAREZ,

                                    Plaintiff-Appellant,

    OSCAR GONZALEZ, JR.; FRANK CORONADO,

                                Intervenors-Appellants,

                   versus

      VAL VERDE COUNTY, ETC.; ET AL.,

                                              Defendants,
                    D’WAYNE JERNIGAN; MURRY M. KACHEL,

                                                      Intervenors-Appellees.

_________________________________________________________________

          Appeals from the United States District Court
                for the Western District of Texas
                          (DR-96-CV-108)
_________________________________________________________________

                               September 2, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Jovita Casarez, Oscar Gonzalez, Jr., and Frank Coronado,

appeal the adverse summary judgment on their claims against Val

Verde County and its Clerk, Maria Elena Cardenas, for violations of

Section 2 of the Voting Rights Act, 42 U.S.C. § 1973, and the First

and Fourteenth Amendments. They also appeal the award of costs and

damages to D’Wayne Jernigan and Murry M. Kachel.

     In the November 1996 general election, Jernigan was elected

Sheriff of Val Verde County, defeating Gonzalez; Kachel was elected

County Commissioner, defeating Coronado.             On 4 December, Gonzalez

and Coronado filed suit in state court, contesting the results of

the election.       Later in December, Casarez, a registered voter in

Val Verde County, filed suit in federal district court against the

County and its Clerk, alleging that her vote, as well as those of

other       Hispanics   in   the   County,    were   diluted   unlawfully   by

approximately 800 absentee ballots cast by claimed non-residents


        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                      - 2 -
(military personnel stationed at Laughlin Air Force Base and their

spouses and dependants) under the Uniformed and Overseas Citizens

Absentee Voters Act, 42 U.S.C. § 1973ff.

       The federal court preliminarily enjoined Kachel and Jernigan

from taking office and abated the federal court proceedings pending

the outcome of the state court election contest.                   Casarez v. Val

Verde County, 957 F. Supp. 847 (W.D. Tex. 1997).                  After the state

court ruled in June 1997 that Gonzalez and Coronado had failed to

establish that illegal votes were cast or had affected the outcome

of   the      election,     the   federal    court     promptly    dissolved     the

preliminary injunction.           Casarez v. Val Verde County, 967 F.Supp.

917 (W.D. Tex. 1997).         In February 1998, the appeal from the state

court judgment was abandoned.

       The    federal     district   court     subsequently       granted     summary

judgment for defendants, holding that the state court’s decision

that    the    800   absentee     ballot    votes    were   not   cast   illegally

precluded establishing unlawful vote dilution.                     Casarez v. Val

Verde      County,    No.    DR-96-CA-108      (W.D.     Tex.     17   July    1998)

(unpublished).          Later, the court awarded costs and damages to

Jernigan (the salary he would have received if not wrongfully

enjoined from taking office for approximately six months) and costs

to Kachel (Kachel was not awarded damages because he declined to

take office); Jernigan and Kachel’s requests for attorneys’ fees

were denied.      Casarez v. Val Verde County, 27 F. Supp. 2d 749 (W.D.

Tex. 1998).

       Appellants contend that, in granting summary judgment, the


                                       - 3 -
district court erroneously relied on the outcome of the election

contest in state court and improperly refused to consider their

evidence in opposition to summary judgment. And, they contend that

the award of costs and damages should be reversed because there is

no factual or legal basis for it.

     Based upon our review of the record and briefs, we conclude

that, concerning summary judgment, and for the reasons stated by

the district court in its above-cited and comprehensive opinion,

the district court did not commit reversible error on the evidence

issue and judgment was proper; and that the court did not abuse its

discretion in awarding costs and damages.



                                                     AFFIRMED




                              - 4 -